DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment:
In the amendment filed 05/03/2022, the following has occurred: claims 1-15 have been amended. Claims a-b are pending and are presented for examination.

RESPONSE TO ARGUMENT
Applicant's arguments filed 05/03/2022 have been fully considered but they are persuasive. Examiner has applied a new reference to Claim 1 and 11, the independent claims and withdrawn the Lee reference as prior art for the limitations of the independent claims 1 and 11.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-11,14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li Yu-xie (CN 105913246) and in view of OH SAE et al (KR 2016/0099464)

As regards claims 1 and 11, Li discloses an audio module comprising a speaker and a receiver; [Audio-frequency module 180 can provide the bi-directional conversion between sound and electronic signal. Audio-frequency module Can being included at least partially in the input/output interface 15 shown in Figure 1A of assembly in 180. Audio-frequency module 180 can pass through speaker 182, receptor 184, and earphone 186, mike 188 etc. Reason acoustic information input or output.]
a codec circuit configured to transmit/receive an audio signal; 
[Application manager 1841 such as can manage the life cycle of at least one in application 1870.Window Manager 1842 can manage the GUI resource used on screen. Multimedia administration device 1843 can detect again Form needed for existing various media files and be suitable for the codec execution of corresponding format by use The coding of media file or decoding. Explorer 1844 manages the resource of such as source code, memorizer Or the memory space of at least one in application 1870.]
a magnetic secure transmission (MST) circuit; [Figure 16 illustrates the figure describing the MST module according to various embodiments. It is understood that in Figure 16 .The configuration of shown MST module is example, and the invention is not restricted to this can receive from the control circuit 1601 including processor 110 with reference to Figure 16, MST module 128 Control signal 1610, 1620 and 1630.According to control signal, MST simulator 1602 can will prop up The information of paying is converted into field signal with via MST antenna broadcast field signal. Control circuit 1601 can Signal EN, D+ and D-are provided. When MST signal interval starts in signal cycle, control It is high that EN signal is maintained logic level by circuit 1601 so that MST simulator 1602 operates.]
 a switch unit; [Processor 110 can control magnetic field communications module (such as NFC module 127 or MST module 128) To carry the information of the acquisition about field signal 520.Such as, card graphic 510 is defined as by with After carrying out the card paid, the operator scheme of NFC module 127 can be arranged to be used for detection for NFC The pattern of card reading device, such as poll pattern. When receiving from the card reading device being in poll pattern. During to feedback signal (such as ping signal), operator scheme can be become by NFC module 127 from poll pattern for the pattern for sending card information, such as mode card. When the operator scheme of NFC module is arranged to during mode card, card reading device can read card information from NFC module. Such as, when not from being in When the card reading device of poll pattern receives feedback signal (such as ping signal), MST module 128 The MST signal for paying can be created. As another example, card graphic 510 is defined as by after carrying out the card paid, first create the MST signal for paying. This moment, when receiving ping During signal, stop the establishment of MST signal, and the operator scheme of NFC module 127 is switched to snap gauge Formula so that NFC module 127 can provide the information for paying to card reading device. As another Embodiment, after card graphic 510 is defined as the card that will be used for carrying out paying by processor 110, creates and uses In proceeding the MST signal that pays, and the pattern of NFC module 127 is switched to poll simultaneously Pattern is used for the card reading device (Ping) of NFC with detection. Alternately, along with NFC module 127 Pattern be switched to poll pattern, order performs to create MST signal and also detects feedback signal (Ping). When receiving feedback signal (Ping) for NFC from card reading device, stop the wound of MST signal Build, and the operator scheme of NFC module 127 is switched to mode card so that NFC module 127 is permissible The information for paying is provided to card reading device. On the contrary, when being not received by feedback signal (Ping), Paid by MST signal.]
 a memory; [Figure 11 is the flow chart describing the method for payment according to the disclosure the second embodiment.
With reference to Figure 11, in operation 1110, processor 110 can be in response to certain gestures (such as right should be in the touch paid on the icon applied) perform to pay application.
In operation 1115, processor 110 can store the current of NFC function in memory 130 State.]
Li does disclose an audio module 180 on page 9. 
Li does not expressly disclose a processor electrically connected to the audio module, the codec circuit, the MST circuit, the switch unit, and the memory, wherein the processor is configured to:
control the switch unit to connect the MST circuit to at least one of the speaker and the receiver included in the audio module if the electronic device executes a function requesting  a payment while the codec circuit and the audio module are connected to each other,
 and emit an MST signal for the payment by using at least one of the speaker and the receiver, which is connected to the MST circuit
identify whether the audio module outputs an audio signal through at least one of the speaker and the receiver, 
control the switch unit to connect the MST circuit to the receiver when the speaker outputs the audio signal,
 and control the switch unit to connect the MST circuit to the speaker when the receiver outputs the audio signal.
OH SAE discloses a processor electrically connected to the audio module, the codec circuit, the MST circuit, the switch unit, and the memory, wherein the processor is configured to: control the switch unit to connect the MST circuit to at least one of the speaker and the receiver included in the audio module if the electronic device executes a function requesting  a payment while the codec circuit and the audio module are connected to each other, [The audio module 1980 can, for example, convert sound and electrical signals in both directions. At least some of the components of the audio module 1980 may be included in the input / output interface 145 shown in Fig. 18, for example. The audio module 1980 may process sound information that is input or output through, for example, a speaker 1982, a receiver 1984, an earphone 1986, or an electronic device 2600 includes an MST data transmitting unit 2610, an MST control module 2630c, a first MST module 2671, a second MST module 2672, an NFC module 2680, an NFC A control module 2681, a switching circuit 2682, and the like. The MST control module 2630c includes a first data receiving module 2631, a second data receiving module 2633 and output conversion modules 2632 and 2634 similarly to the MST control module 2630a in FIG. can do. The second MST module 2672 may optionally be used for MST data transmission or for NFC data transmission / reception. When the second MST module 2672 is used as an NFC coil antenna, the electronic device 2600 can operate the switching circuit 2682 to adjust the turn number or inductance value of the coil antenna.]  
	emit an MST signal for the payment by using at least one of the speaker and the receiver, which is connected to the MST circuit [According to various embodiments, the speaker and microphone included in the input / output interface 140 may perform a role of transmitting a high-frequency signal and receiving a high-frequency signal during a payment processing operation. In addition, the speaker may output to the user a designated guidance message related to the payment processing. The microphone may also be used to sense ambient sounds.]
identify whether the audio module outputs an audio signal through at least one of the speaker and the receiver, control the switch unit to connect the MST circuit to the receiver when the speaker outputs the audio signal, and control the switch unit to connect the MST circuit to the speaker when the receiver outputs the audio signal.
[The control module 120 may control the transfer and processing of signals related to the operation of the electronic device 100 or the reading and storage of data. The control module 120 may include at least one processor. The processor may include one or more of a central processing unit (CPU), an application processor (AP), or a communication processor (CP). The processor may perform, for example, operations or data processing relating to control and / or communication of at least one other component of the electronic device 100. ] [The audio module 1980 can, for example, convert sound and electrical signals in both directions. At least some of the components of the audio module 1980 may be included in the input / output interface 145 shown in Fig. 18, for example. The audio module 1980 may process sound information that is input or output through, for example, a speaker 1982, a receiver 1984, an earphone 1986, or a microphone 1988.]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made “for a processor electrically connected to the audio module, the codec circuit, the MST circuit, the switch unit, and the memory, wherein the processor is configured to: 
control the switch unit to connect the MST circuit to at least one of the speaker and the receiver included in the audio module if the electronic device executes a function- requesting a payment- which while the codec circuit and the audio module are connected to each other, and emit an MST signal for the payment by using at least one of the speaker and the receiver, which is connected to the MST circuit, identify whether the audio module outputs an audio signal through at least one of the speaker and the receiver, control the switch unit to connect the MST circuit to the receiver when the speaker outputs the audio signal, and control the switch unit to connect the MST circuit to the speaker when the receiver outputs the audio signal” in the device of Li. 
The rationale to support a conclusion that the claim would have been obvious is because “[The audio module 1980 can, for example, convert sound and electrical signals in both directions. At least some of the components of the audio module 1980 may be included in the input / output interface 145 shown in Fig. 18, for example. The audio module 1980 may process sound information that is input or output through, for example, a speaker 1982, a receiver 1984, an earphone 1986, or an electronic device 2600 includes an MST data transmitting unit 2610, an MST control module 2630c, a first MST module 2671, a second MST module 2672, an NFC module 2680, an NFC A control module 2681, a switching circuit 2682, and the like. The MST control module 2630c includes a first data receiving module 2631, a second data receiving module 2633 and output conversion modules 2632 and 2634 similarly to the MST control module 2630a in FIG. can do. The second MST module 2672 may optionally be used for MST data transmission or for NFC data transmission / reception. When the second MST module 2672 is used as an NFC coil antenna, the electronic device 2600 can operate the switching circuit 2682 to adjust the turn number or inductance value of the coil antenna.]”
One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 4 and 14 , Li discloses the electronic device  claim 1, Li discloses wherein the processor is configured to control the switch unit to connect the MST circuit to the speaker or the receiver based on a predefined priority, when the speaker and the receiver do not output the audio signal.[ the audio module 180 can provide bi-directional conversion between sound and electronic signals. in at least a part of the 180 audio module assembly may be included in the input/output interface 15 shown in FIG. 1A. the audio module 180 can by a speaker 182, a receiver 184, an earphone 186, a microphone 188 and process sound information input or output.]
As regards claims 5 and 15, Li discloses the electronic device of  claim 1, wherein the processor is configured to control the switch unit to connect the codec circuit to  at least one of the speaker and the receiver, which is connected to the MST circuit, if a payment completion message is received after the MST signal for the payment is emitted.[ the audio module 180 can provide bi-directional conversion between sound and electronic signals. in at least a part of the 180 audio module assembly may be included in the input/output interface 15 shown in FIG. 1A. the audio module 180 can by a speaker 182, a receiver 184, an earphone 186, a microphone 188 and process sound information input or output.]
As regards claim 6, Li disclose the electronic device of claim 1,  wherein the processor 1s configured to control the switch unit to connect the codec circuit to at least one of the speaker and the receiver, which is connected to the MST circuit, is connected to the codec circuit if a signal that stops production of the MST signal is received after the MST signal for the payment is emitted.[ FIGS. 5A to 5D is a description diagram of control according to the various embodiments are disclosed for creating or stop payment method for a magnetic field signal.][According to various embodiments, when creating the MST signal, processor 110 can control the display 160 to display guide creation and directional antenna waveform 570 position to inform the user the MST signal can be created repeatedly MST signal. when the hand-held state satisfies the electronic device 101 for stopping condition of creating MST signal, may stop creating the MST signal. For example, when the created time of the MST signal past the preset time from the initiation point, processor 110 may stop creating the MST signal. As another example, when the processor 110 detects that the handheld electronic device 101 in the mobile (such as when acceleration of handheld electronic device 140E obtained by the acceleration sensor 101 is greater than a threshold value), it can stop creating the MST signal. As another example, processor 110 audio information for extracting feature information via microphone 188 receives audio information and from received processor 110 determines whether the extracted characteristic information corresponding to the stored payment completion sound (for example, when the output received from the card reading device generates characteristic information of sound). When the processor 110 determines that the extracted feature information corresponding to payment for storing the characteristic information of sound, it can stop creating the MST signal. As another example, processor 110 via communication module 120 (such as a cellular module 121 or Wi-Fi module (123) receiving and displaying the payment approval message from the server 19C (e.g., server of the banking institution). in response to receiving the payment approval message, processor 110 may stop creating the MST signal.]
As regards claim 7, Li discloses the electronic device of claim 6, wherein the signal that stops production of the MST signal comprises at least one of a signal that senses that a predetermined time passes after the MST signal for the payment is emitted, a signal that senses that the electronic device is on the move, and a user input for ending the payment function.[ After that, the processor 110 in operation 1065 determines that the handheld electronic device 101 (or user terminal) state is satisfied for stopping creation of the MST signal condition. When in operation 1065 processor 110 determines that the handheld electronic device 101 (or user terminal) state does not satisfy the condition for stopping creation of the MST signal in operation 1070 to perform further payment attempt directed to user output (display), and returns to operation 1045.
When in operation 1065 processor 110 determines that the handheld electronic device 101 (or user terminal) state satisfies a stop condition for creation of the MST signal, in operation 1075 it controls MST module 128 stops creating the MST signal. wherein, the portable electronic device 101 (or user terminal) state satisfies a stop condition for creating the MST signal example is wherein the processor receiving the payment completion message from the payment server. wherein the processor identifies the created from starting time of MST signal preset time period past condition, wherein the condition of the detected intensity of the magnetic field is less than a threshold value, wherein the processor identifies the handheld electronic device is moving, wherein the processor detecting the payment is finished, wherein the processor identifies a condition input by the user terminates the payment process and so on.]
As regards claim 8, Li discloses the electronic device of claim 1, wherein the electronic device has an exterior made of a conductive member, and the exterior of the electronic device, made of the conductive member, comprises at least one segmented portion.[Fig 1c, 2A, 2b,2C]
As regards claim 9, Li discloses the electronic device of claim 8, wherein the speaker and the receiver at least partially overlap the at least one segmented portion. [Fig 1c, 2A, 2b,2C]
As regards claim 10, Li discloses the electronic device of in claim 1, wherein, if the electronic device has an exterior injection-molded or made of a nonconductive member, the speaker and the receiver are disposed in at least a part of an area injection-molded or made of the nonconductive member, or if the exterior of the electronic device comprises a conductive part and a nonconductive part, the speaker and the receiver are disposed in at least a part of the nonconductive part.[ According to various embodiments, such a way that shell 1740 wherein the coil of antenna 1760 (e.g., metal pattern) located in an area different from the loop antenna 1760 is not located in a region of the other materials. For example, wherein the antenna coil 1760 of a region may comprise a non-conductive material (e.g. plastic). wherein the coil antenna 1760 not located in region may comprise a conductive material (such as metal).]
Claims 2-3,12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li Yu-xie (CN 105913246) and in view of OH SAE et al (KR 2016/0099464) and further view of Lee (KR 2016/0023650)

As regards claims 2 and 12, Li discloses the electronic device of claim 1, Li and OH do not expressly disclose wherein each of the speaker and the receiver comprises a coil and a metal portion.
LEE discloses wherein each of the speaker and the receiver comprises a coil and a metal portion. [Fig 8]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made wherein each of the speaker and the receiver is configured to comprise a coil and a metal portion in the device of Li and OH. 
The rationale to support a conclusion that the claim would have been obvious as shown in Fig 8. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 3 and 13 , Li discloses the electronic device of  claim 2, Li does not expressly disclose produce the MST signal through the coil of at least one of the speaker and the receiver, which is connected to the MST circuit and emit the produced MST signal through the metal portion.
Lee discloses [The present invention provides a mobile magnetic data transmission system and method using a voice coil in which mobile devices are not equipped with the hardware, including MST and coil unit 300 enables the self-security transmission (MST). The present invention has for its ear speaker (ear speaker) to the voice coil by the external magnetic field in the voice coil for transmitting data from the mobile device, a mobile magnetic data transmission system and method characterized in that provided in the mobile device. In addition, the mobile magnetic data transmission system and method using a voice coil of the present invention, may be followed as well as the speaker to an external voice coil configuration with a separate output speaker means may be provided to mobile devices that perform the same function, . In the following example, the external speaker and the voice coil lead examples to clarify the characteristic details of the invention will be described in detail.]
and emit the produced MST signal through the metal portion [FIG 8]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to produce the MST signal through the coil of at least one of the speaker and the receiver, which is connected to the MST circuit; and emit the produced MST signal through the metal portion in the device of Li. 
The rationale to support a conclusion that the claim would have been obvious as shown in Fig 8.
 One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Additional prior art not used in this rejection includes Park (EP 3062271). Park recites a method of an electronic device and an electronic device are provided. The method includes displaying an image, usage information, and a payment module of an electronic card on a screen; detecting the selection of the payment module; and performing payment by using the electronic card. The electronic device includes a display unit; and a controller connected to the display unit and configured to display an image, usage information, and a payment module of an electronic card on a screen, detect a selection of the payment module, and perform a payment using the electronic card.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698